COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-18-00092-CV


IN THE INTEREST OF A.A., A
CHILD

                                     ----------

          FROM THE 233RD DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 233-616179-17

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Appellant G.A. (Father) appeals the trial court’s order terminating his

parental rights to his child A.A. The trial court found by clear and convincing

evidence that termination was appropriate under subsections (L), (N), (O), and

(Q) of family code section 161.001(b)(1) and under section 161.002(b) and that

termination was in A.A.’s best interest.          See Tex. Fam. Code Ann.

§§ 161.001(b)(1)(L), (N), (O), (Q), (2), 161.002(b) (West Supp. 2017).



      1
       See Tex. R. App. P. 47.4.
      Father’s court-appointed appellate attorney has filed a motion to withdraw

as counsel and a brief in support of that motion, averring that after diligently

reviewing the record, he believes that the appeal is frivolous. See Anders v.

California, 386 U.S. 738, 744‒45, 87 S. Ct. 1396, 1400 (1967); see also In re

K.M., 98 S.W.3d 774, 776‒77 (Tex. App.—Fort Worth 2003, no pet.) (holding that

Anders procedures apply in parental termination cases). The brief meets the

requirements of Anders by presenting a professional evaluation of the record and

demonstrating why there are no arguable grounds to be advanced on appeal.

We gave Father the opportunity to file a response, and he did so.

      As the reviewing appellate court, we must independently examine the

record to decide whether an attorney is correct in determining that the appeal is

frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);

In re K.R.C., 346 S.W.3d 618, 619 (Tex. App.—El Paso 2009, no pet.). Having

carefully reviewed the record, the Anders brief, and Father’s pro se response, we

agree that the appeal is frivolous.   We find nothing in the record that might

arguably support Father’s appeal. See Bledsoe v. State, 178 S.W.3d 824, 827

(Tex. Crim. App. 2005).

      Therefore, we affirm the trial court’s order terminating the parent-child

relationship between Father and A.A. However, we deny the motion to withdraw

because it does not show “good cause” separate and apart from its accurate

determination that there are no arguable grounds for appeal. See In re P.M., 520


                                        2
S.W.3d 24, 27 (Tex. 2016), cert. denied, 138 S. Ct. 1562 (2018); In re C.J., 501
S.W.3d 254, 255 (Tex. App.—Fort Worth 2016, pets. denied).2




                                                   /s/ Bill Meier
                                                   BILL MEIER
                                                   JUSTICE

PANEL: MEIER, PITTMAN, and BIRDWELL, JJ.

DELIVERED: July 12, 2018




      2
       “[A]ppointed counsel’s obligations can be satisfied by filing a petition for
review that satisfies the standards for an Anders brief.” P.M., 520 S.W.3d at
27‒28.

                                        3